Citation Nr: 0706187	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  95-31 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from July 1959 to March 1960. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 1995 and January 1997 rating decision of 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The appeal was consolidated between claims for service 
connection for mental depression, and for PTSD, by the Board 
in its prior decision and remand of November 2004.  The case 
now returns to the Board for further review, following that 
remand and subsequent development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Board in November 2004 remanded the case for development 
of the veteran's allegations of sexual assault, which 
development required contacting the veteran.  The RO sent the 
veteran development letters in that regard in January, July, 
and December of 2005.  However, it appears that all those 
letters were not sent to the veteran's most recent address of 
record.  A report of contact, on an unofficial paper, listed 
at 8:25 a.m. on February 19, 2003, provides a more current 
address for the veteran than that used for the three noted 
development letters.  Apparently, the veteran's authorized 
representative (at least the national office thereof) was 
unaware of that change of address reflected in the record, 
since the representative in its February 2007 Informal 
Hearing Presentation noted the veteran's failure to reply to 
the development letter sent in January, July, and December of 
2005, but did not note the use of an erroneous address.  

The Board notes that, while VA does have a duty to assist the 
veteran (appellant) in the development of a claim, that duty 
is not limitless.  In the normal course of events, it is the 
burden of the veteran (appellant) to keep the VA apprised of 
her whereabouts.  If she does not do so, there is no burden 
on the VA to "turn up heaven and earth" to find her.  Hyson 
v. Brown, 5 Vet. App. 262 (1993).  In this case, however, 
there appears to have been error on the part of VA in 
addressing those development letters.  The veteran's 
cooperation and assistance in maintaining contact and 
cooperating with development is still required, in 
furtherance of her claim.  38 C.F.R. § 3.159(b),(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop the veteran's 
contentions regarding the reported sexual 
assault in service.  The mailing address to 
be used to contact the veteran should be her 
most recent address of record, which should 
be either the addressed used to notify her of 
the supplemental statement of the case issued 
in June 2003, or a more recent address, if 
any.  Care should be taken that this 
development be undertaken as compassionately 
as possible.  The attention of the RO is 
directed to VA Adjudication Procedure Manual 
Rewrite provisions at M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D.17.d., for sample 
development letters.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence of 
the claimed stressor, and that she must be as 
specific as possible because, without such 
details, an adequate search for supporting 
information cannot be conducted. All 
alternate sources set forth in the Manual 
should be considered.

2.  The RO should prepare a summary including 
all associated documents and then make a 
specific determination, in accordance with 
the provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed to 
a stressor, or stressors, in service, and, if 
so, the nature of the specific stressor or 
stressors established by the record. In 
reaching this determination, the RO should 
address any credibility questions raised by 
the record.

3.  After the foregoing development has been 
completed to the extent possible, and if it 
is determined that there is credible 
supporting evidence that a claimed stressor 
actually occurred, the RO should arrange for 
the veteran to be examined by a VA 
psychiatrist to determine the correct 
diagnosis, onset, and etiology of any 
psychiatric disorder now indicated, and to 
determine whether the diagnostic criteria for 
PTSD are satisfied.

a.  The examination report should 
clearly reflect that a review of the 
claims folder was performed.  The RO 
should provide the examiner with a 
list of all stressors that have been 
identified and verified.  The examiner 
should integrate previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture 
of the veteran's psychiatric status.

b.  The examination report should 
include discussion of the veteran's 
documented medical history and 
stressor assertions, and, based upon 
review of this history and 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the veteran has PTSD as a result 
of an in-service stressor or 
stressors, or whether such a cause of 
her PTSD is unlikely (i.e., less than 
a 50-50 probability).

c.  The examiner should be advised 
that the term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  The examiner should be asked to 
comment upon the significance, if any, 
in the diagnostic assessment of 
evidence that is indicative of 
behavioral changes in service which 
might  be indicative of post-trauma 
impact.

e.  The report of examination should 
include the complete rationale for all 
opinions expressed.  All special 
studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.

4.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all the requested development has 
been completed in full.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinion requested, 
the report should be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.

5.  Following completion of the requested 
development, the RO should re-adjudicate the 
issue of entitlement to service connection 
for a psychiatric disorder, to include PTSD. 
If this claim is not granted, the veteran and 
her representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, the claims file should be returned to the Board 
for further appellate consideration, if indicated. The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



